NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             JAMES EDWIN BARNARD,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5081
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00190-MBH, Judge Marian Blank
Horn.
                ______________________

               Decided: October 9, 2015
               ______________________

   JAMES EDWIN BARNARD, Spring, TX, pro se.

    NATHANAEL YALE, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
FRANKLIN E. WHITE, JR.
                ______________________

      Before CHEN, MAYER, and STOLL, Circuit Judges.
2                                             BARNARD   v. US



PER CURIAM.
    James Edwin Barnard appeals from an order of the
Court of Federal Claims (Claims Court) dismissing his
complaint for lack of subject-matter jurisdiction. Because
he made no claim for money damages against the United
States as would be required for subject-matter jurisdiction
in the Claims Court, we affirm.
                       BACKGROUND
    Mr. Barnard filed a letter and a number of additional
documents in the Claims Court. This letter is not styled
as a complaint and identifies no legal basis for any relief.
It indicates that Mr. Barnard is missing his inheritance
and seeks the appointment of a special master to assist
him in obtaining it.
    The Claims Court construed this letter as a com-
plaint, which it dismissed sua sponte for lack of subject-
matter jurisdiction. Mr. Barnard appeals this dismissal.
                       DISCUSSION
    We have jurisdiction over this appeal under 28 U.S.C.
§ 1295(a)(3). We review the Claims Court’s sua sponte
dismissal for lack of subject-matter jurisdiction de novo.
Kam-Almaz v. United States, 682 F.3d 1364, 1368 (Fed.
Cir. 2012). As did the Claims Court, we assume all facts
alleged in Mr. Barnard’s documents to be true and draw
all reasonable inferences in his favor. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007).
    Because Mr. Barnard filed his documents pro se, the
Claims Court held them to “less stringent standards than
formal pleadings drafted by lawyers.” See Haines v.
Kerner, 404 U.S. 519, 520-21 (1972). We share the Claims
Court’s view that the documents Mr. Barnard submitted
are “extremely difficult to follow.” J.A. 16. That court
treated Mr. Barnard’s documents as a complaint seeking
relief in the form of “assistance from the United States to
BARNARD   v. US                                           3



locate his inheritance, as well as funds and property from
various public and private entities, and accounts.” Id.
We find this treatment appropriate under the require-
ment of lenience toward Mr. Barnard. The Claims Court
further found this complaint not to assert any claim for
money damages against the United States, as required for
jurisdiction. Id. This finding was correct. See United
States v. Mitchell, 463 U.S. 206, 216 (1983).
    Mr. Barnard appears to argue on appeal that he
“claim[s his] right to common law jurisdiction and re-
fuse[s] statutory jurisdiction and/or admiralty jurisdic-
tion.” Appellant’s Br. at 1. This claim fails. The Claims
Court is an Article-I court whose jurisdiction is defined by
the United States’ limited statutory consent to waive its
sovereign immunity. See RHI Holdings v. United States,
142 F.3d 1459, 1461 (Fed. Cir. 1998); 28 U.S.C. § 1491.
Because the court that Mr. Barnard chose for his filing
has no jurisdiction other than that arising by this statuto-
ry consent, his attempt to “claim” some other type of
jurisdiction fails.
    Mr Barnard also alleges new facts on appeal that
were absent from his filings with the Claims Court,
including averments that he is entitled to money from the
Social Security Administration in an amount related to
the value of his weight in gold at birth. These facts are
not properly before us on review of the Claims Court’s
dismissal of his originally filed documents, and we do not
consider them.
                       AFFIRMED
   No costs.